 Case: 4:19-cv-02916-MTS Doc. #: 74 Filed: 02/17/21 Page: 1 of 3 PageID #: 423




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

TAMARA REAVIS,                               )
                                             )
       Plaintiff,                            )
                                             )       Case No.:     4:19-CV-02916
v.                                           )
                                             )
SAINT LOUIS COUNTY,                          )
MISSOURI, et al.                             )
                                             )
       Defendants.                           )

______________________________________________________________________________

   APPLICATION FOR JUDGMENT APPROVING CONFIDENTIAL WRONGFUL
      DEATH SETTLEMENT AGAINST DEFENDANT SAINT LOUIS COUNTY
______________________________________________________________________________

       COMES NOW plaintiff Tamara Reavis, pursuant to § 537.095 R.S.Mo. and for her

Application for Partial Judgment Approving Confidential Wrongful Death Settlement against

Defendant Saint Louis County, states as follows:

       1.      Plaintiff filed her Complaint in the above-captioned cause on October 25, 2019. In

her Complaint, Plaintiff alleged Counts of Violation of Civil Rights Pursuant to Title 42 U.S.C. §

1983, Violation of Civil Rights Pursuant to Title 42 U.S.C. § 1983 (Failure to Implement

Appropriate Policies, Customs, and Practices and Failure to Train, Supervise and Retain),

Negligence Per Se in Violation of R.S.Mo. § 221.120 (Medicine and medical attention for

prisoners) and Wrongful Death against defendants Saint Louis County, Missouri, Julia Childrey

(nka Murphy), Melinda Ferguson, RN, Michael King, RN, Christi R. Gonzalez, RN, C.O. Mark

Barbeau and Katie Cora, RN.




                                                 1
 Case: 4:19-cv-02916-MTS Doc. #: 74 Filed: 02/17/21 Page: 2 of 3 PageID #: 424




        2.     Plaintiff and defendants Melinda Ferguson, Michael King, Christi Gonzalez and

Katie Cora previously reached an agreement to settle the claims made against them that has been

approved by this Court by the Partial Judgment Approving Wrongful Death Settlement [Doc. 69].

        3.     Plaintiff and Saint Louis County have reached an agreement to settle the claims

made against it, that includes the dismissal of Julia Murphy and Mark Barbeau, subject to approval

by this Court. The provisions of the settlement are set forth in the Release of Claims and

Settlement Agreement provided to the Court in Exhibit B. Pursuant to § 537.080 R.S.Mo.,

Plaintiff, her children and decedent’s parents are the only members of the class of persons entitled

to bring this action for the wrongful death of Mr. Larry Reavis.

        4.     Plaintiff has contemporaneously with this Application filed a Motion to Dismiss

with Prejudice Julia Murphy and Mark Barbeau consistent with the terms of the settlement between

the parties.

        5.     Plaintiffs seek approval of this settlement by the Court under the provisions of §

537.095 R.S.Mo. In support thereof, Plaintiff, her children and decedent’s surviving parents

submit their affidavits requesting approval of the settlement and distribution of the settlement

funds. See Exhibit A – Affidavits - filed under seal at request of the parties.

        6.     Plaintiff requests that the Court enter an order approving Plaintiff’s execution of

the Release of Claims and Settlement Agreement, payment of attorneys’ fees as contracted, and

collection and distribution of the net proceeds as ordered by the Court. Plaintiff will acknowledge

satisfaction in the full amount paid by Defendant St. Louis County and file a Motion for Dismissal

with Prejudice with the Court.




                                                 2
 Case: 4:19-cv-02916-MTS Doc. #: 74 Filed: 02/17/21 Page: 3 of 3 PageID #: 425




       WHEREFORE, Plaintiff respectfully requests the Court enter its Judgment Approving the

Confidential Settlement with Defendant Saint Louis County, and for such further relief that this

Court deems reasonable and just.

Respectfully submitted this 17th day of February, 2021.


                                              Respectfully submitted,

                                              LAUREN ALLEN, LLC

                                              /s/ Lauren Perkins Allen_____
                                              Lauren Perkins Allen, #49845
                                              2345 Grand Blvd., Ste. 1600
                                              Kansas City, Missouri 64108
                                              T: 816.877.8120
                                              F: 816.817.1120
                                              Email: lpa@laurenallenllc.com

                                              and

                                              MANDEL & MANDEL, L.L.P.

                                              By:  /s/ Michael J. Sudekum
                                                  Michael J. Sudekum, #49738MO
                                                  1010 Market Street, Suite 850
                                                  St. Louis, MO 63101
                                                  T: (314) 621-1701
                                                  F: (314) 621-4800
                                                  Email: mike@mandelmandel.com
                                              ATTORNEYS FOR PLAINTIFFS



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 17th day of February 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which sent notification to counsel of record.

                                                      /s/ Lauren Perkins Allen




                                                 3
